Exhibit 10.3
EXECUTION VERSION
AMENDMENT NO. 1 TO PARTICIPATION AGREEMENTS


THIS AMENDMENT NO. 1 TO PARTICIPATION AGREEMENTS, dated as of
August 5, 2020 (this “Amendment”), is entered into by and among HUNT CRE
2017-FL1 SELLER, LLC (“Seller”), HUNT CRE 2017-FL1, LTD. (“Issuer”), ORIX REAL
ESTATE
CAPITAL HOLDINGS, LLC (“Future Funding Indemnitor”), and OREC STRUCTURED FINANCE
CO., LLC (“OSF”).


W I T N E S S E T H:


WHEREAS, Seller, Hunt Real Estate Capital, LLC (f/k/a Hunt Mortgage Group, LLC)
and Issuer (as the current holder of the Initial Funded Participation A (as
defined in the Participation Agreements)) are parties to those certain
participation agreements as more particularly described on Schedule 1 hereto
(collectively, the “Participation Agreements”);


WHEREAS, Future Funding Indemnitor succeeded to the interests of Hunt Real
Estate Capital, LLC (f/k/a Hunt Mortgage Group, LLC) by merger on April 1, 2020;


WHEREAS, Seller intends to transfer the unfunded portion of all of its Future
Funding Participation Interests under the Participation Agreements (the
“Acquired Future Funding Participation Interests”) to OSF, a wholly owned
subsidiary of Future Funding Indemnitor;


NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:


1.Qualified Transferee. The definition of “Qualified Transferee” in each
Participation Agreement is hereby amended by adding the expression “, ORIX Real
Estate Capital Holdings, LLC, or any of its direct or indirect subsidiaries”
after the words “Hunt Commercial Mortgage Trust, or any of its direct or
indirect subsidiaries” or the words “the Initial Funded Participation A Holder
or any of its direct or indirect subsidiaries”, as the case may be.


2.Transfer of Future Funding Participation Interests. The fourth sentence of
Section 8(a) is amended by adding the following to the end: “or (iv) to ORIX
Real Estate Capital Holdings, LLC, or any of its direct or indirect
subsidiaries”.


3.Joinder. By its signature hereto, OSF hereby joins in the Participation
Agreements (as amended hereby), and the parties hereto agree that OSF shall be
subject to all of the responsibilities, duties, liabilities and obligations, and
entitled to all of the rights and benefits of, the “Future Funding Participation
Interest Holder” thereunder as they relate to the Acquired Future Funding
Participation Interests.


4.Defined Terms. Unless otherwise noted herein, terms defined in the
Participation Agreements and used herein shall have the meanings given to them
in the Participation Agreements.











































--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.
SELLER:


HUNT CRE 2017-FL1 SELLER, LLC


By: /s/ Nicholas Capogrosso 
Title: Vice President


ISSUER:


HUNT CRE 2017-FL1, LTD.


By: /s/ Nicholas Capogrosso 
Title: Vice President


FUTURE FUNDING INDEMNITOR:


ORIX REAL ESTATE CAPITAL HOLDINGS, LLC


        
By: /s/ Bob Kirkwood 
Title: Chief Financial Officer


OSF:


OREC STRUCTURED FINANCE CO., LLC


By: /s/ Bob Kirkwood 
Title: Chief Financial Officer















